Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-16-00755-CV

                            In the Estate of Aminta Perez-Muzza

                  From the County Court at Law No. 2, Webb County, Texas
                            Trial Court No. 2007PB7000089 L2
                           Honorable Jesus Garza, Judge Presiding

        BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that Appellee Veronica Peña recover her costs of this appeal from
Appellant Rolando Peña.

       SIGNED March 14, 2018.


                                               _____________________________
                                               Irene Rios, Justice